Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the Amendment received on 10/27/2020, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 4, as well as, the addition of new claim 7.  

Response to Arguments

Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive. Applicant has amended said claims to require a photopolymerization initiator.  Applicant argues the teachings of the cited reference does not suggest a composition as instantly claimed.  Applicant argues the initiators set forth by the reference are thermal polymerization initiators and none are photopolymerization initiators, and points to example 39 which is cured and crosslinked by thermal methods as evidence. 
The indicated allowability of now cancelled claim 4 appears to have been premature since it is now understood that at least one of the peroxide initiators, i.e. t-butyl peroxide set forth as a useable initiator in the teachings of said cited reference can be a photoinitiator, as evidenced by Lutz et al in US 5,017,406.  Thus it is deemed tert-butyl peroxide is an art recognized photoinitiator and when combined with the teachings of the reference which sets forth said 



Claim Rejections - 35 USC § 102/ 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in 

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamakawa et al (5,275,878).
Yamakawa sets forth composite dielectric and printed circuit use substrates.  Said dielectrics are formed with a matrix synthetic resin and particulate inorganic dielectrics dispersed therein.  Per example 39, Yamakawa sets forth a matrix composition comprising 110 parts of PPO (poly (2, 4, 6-dimethyl-1, 4-phenylene oxide) with 90 parts poly (triallyl isocyanurate) in the presence of an initiator—see Table V.  Said composition is used to obtain a varnish-impregnated glass cloth –see col. 17, lines 50-55 and Table V.  The primary difference is said composition is not expressly disclosed as being photocurable.  However, in the overall teachings of the reference Yamakawa sets forth said curing/crosslinking of the resin matrix can be realized by means of irradiation with ultraviolet rays---see column 12, lines 12-15.  Thus the compositions are inherently photocurable and from the teaching a skilled artisan would understood said composition is photocurable.  Therefore, it is deemed claims 1 and 5 are anticipated.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (cited above).
	Yamakawa is deemed to anticipate the invention of claim 1 as described above.  Yamakawa does not expressly set forth the composition is used as an overprint varnish.  However, Yamakawa sets forth said composition can be dissolve in a solvent and mixed with the particulate material to form a solution/dispersion wherein said solution is formed into a thin layer as cast or applied over a proper base and the solvent is removed by drying---see col. 10, lines 64-66.  Thus claim 6 is obvious.  
	Regarding claim 2, Yamakawa sets forth ethylenically unsaturated monomers, such as triallyl cyanurate and various (meth) acrylate and vinyl compounds can be used in combinations of two or more as crosslinking monomers—see col. 9, lines 37-52.  Therefore, it would have been with in the skill level of an ordinary artisan to add an ethylenically unsaturated compound as a secondary crosslinking agent, per the overall teachings of the reference.  

Allowable Subject Matter

Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or render obvious an ink comprising a photocurable composition comprising a polymer produced by polymerization of a compound represented by formula (I). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc